Citation Nr: 0213679	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  02-06 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to proceeds of National Service Life Insurance 
policy [redacted].


WITNESSES AT HEARING ON APPEAL

Appellant and J. B.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to April 
1965, when he retired from the United States Air Force.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an administrative determination in November 2001 by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA).

On June 20, 2002, the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned 
Member of the Board.  A transcript of the hearing is of 
record.

FINDINGS OF FACT

On August 29, 2001, when he designated his brother as 
beneficiary of National Service Life Insurance policy [redacted]
[redacted], the veteran had the testamentary capacity to perform 
that act.


CONCLUSION OF LAW

The appellant is not entitled to the proceeds of National 
Service Life Insurance policy [redacted].  38 U.S.C.A. 
§ 1917 (West 1991); 38 C.F.R. § 3.355 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The appellant has not identified any evidence which may be 
pertinent to her claim which the ROIC has not obtained and 
considered.  The ROIC notified the appellant of the 
requirements in law to establish entitlement to the benefits 
which she is seeking.  At the hearing in June 2002, the 
undersigned Member of the Board asked the appellant if any 
physician or medical personnel had stated to her that the 
veteran lacked the requisite capacity to designate a 
beneficiary on August 29, 2001, and her reply was in the 
negative.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the appellant's claim and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
her appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

A statute, which is applicable to the veteran's policy of 
insurance, provides that the insured shall have the right to 
designate the beneficiary or beneficiaries and shall, subject 
to regulations, at all times have the right to change the 
beneficiary or beneficiaries of such insurance without the 
consent of such beneficiary or beneficiaries.  38 U.S.C.A. 
§ 1917(a) (West 1991). 

A regulation pertaining to testamentary capacity for 
insurance purposes provides that, when cases are referred to 
a rating agency involving the testamentary capacity of the 
insured to execute designations or changes of beneficiary, or 
designations or changes of option, the following 
considerations will apply:
    (a) Testamentary capacity is that degree of mental 
capacity necessary to enable a person to perform a 
testamentary act. This, in general, requires that the 
testator reasonably comprehend the nature and significance of 
his act, that is, the subject and extent of his disposition, 
recognition of the object of his bounty, and appreciation of 
the consequence of his act, uninfluenced by any material 
delusion as to the property or persons involved.
    (b) Due consideration should be given to all facts of 
record, with emphasis being placed on those facts bearing 
upon the mental condition of the testator (insured) at the 
time or nearest the time he executed the designation or 
change. In this connection, consideration should be given to 
lay as well as medical evidence.
    (c) Lack of testamentary capacity should not be confused 
with insanity or mental incompetence. An insane person might 
have a lucid interval during which he would possess 
testamentary capacity. On the other hand, a sane person might 
suffer a temporary mental aberration during which he would 
not possess testamentary capacity. There is a general but 
rebuttable presumption that every testator possesses 
testamentary capacity. Therefore, reasonable doubts should be 
resolved in favor of testamentary capacity.  38 C.F.R. 
§ 3.355 (2001).

The determinative issue in the instant appeal is whether the 
veteran, on August 29, 2001, possessed the testamentary 
capacity to designate a beneficiary for his National Service 
Life Insurance policy.  For the reasons stated below, the 
Board finds that, while there is some doubt raised by the 
evidence as to the veteran's testamentary capacity 
approximately 6 weeks before his death, the presumption that 
he had the requisite capacity to designate a beneficiary has 
not been rebutted and any doubt on the issue must be resolved 
in favor of a finding that he had the necessary testamentary 
capacity, as required by the regulation set forth above.

The record reveals that, since acquiring the life insurance 
policy in question, the veteran designated a series of 
beneficiaries.  Initially, in February 1943, he designated 
his mother as his beneficiary.  In October 1950, he 
designated C. R. R., his first wife, as his beneficiary.  In 
January 1954, he again designated his mother as the 
beneficiary.  In January 1964, he designated the appellant, 
his second wife, as his beneficiary.  Finally, on August 29, 
2001, he designated C. L. R., his older brother, as his 
beneficiary.  The Board notes that the veteran was not 
married to the appellant on August 29, 2001, and that she has 
stated that she and the veteran were only married for 6 years 
and in 2001 had been divorced for many years.  (The appellant 
has also stated that she and the veteran remained on amicable 
terms and the veteran had visited her and her husband at 
their home in Indiana from August 22 until August 27, 2001).

The veteran's designation of his brother as his beneficiary 
was witnessed on August 29, 2001, by S. A. B., a neighbor of 
his in Columbus, Ohio, to whom the veteran had granted a 
power of attorney.  On August 28, 2001, the veteran executed 
a durable power of attorney for health care appointing S. A. 
B. as his attorney-in-fact for health care decisions and, 
also, executed a will in which he named her as his executrix.  
In response to questions from the ROIC concerning the 
veteran's designation of his brother as his beneficiary, S. 
A. B. stated that: prior to agreeing to the veteran's request 
to appoint her as his attorney-in-fact, she requested that 
the veteran be evaluated by the Adult Protection Authority of 
Columbus, Ohio, and that agency advised her that he was 
competent to execute a power of attorney; the veteran 
requested that she complete VA Form 29-336b, Designation of 
Beneficiary, Government Life Insurance, and witness his 
signature and she did so in his presence; on the day the 
veteran executed the designation of beneficiary form, he was 
alert and lucid; he clearly stated that he wanted to name his 
brother as beneficiary because his brother had taken care of 
their parents while he was away in the military; when he 
signed the form, the veteran did not appear to be intoxicated 
or under the influence of any medication; in her opinion, the 
veteran understood the nature and importance of his act, and 
he knew what he was doing and what he wanted to do; and, 
prior to his admission to a hospital on or about September 
25, 2001, for physical problems, the veteran was capable of 
making decisions.

The appellant's husband has stated that, during his visit to 
their home in Indiana from August 22 to 27, 2001, the veteran 
exhibited "bizarre behavior" in several respects.  The 
appellant's husband stated that: the veteran told him that he 
was unable to turn off a light, but he had been trying to 
turn off a television using a cell phone; one night he woke 
up to find the veteran in his bedroom saying that he was 
looking for the bathroom; and, a few minutes later, the 
veteran came back and asked to be shown to his bedroom.

The appellant's sister-in-law stated that, during the 
veteran's August 2001 visit to Indiana, he told her that he 
had Alzheimer's disease and, during that visit, she observed 
him wearing 2 shirts and she noticed that he kept forgetting 
what had just been said to him.

A friend of the appellant stated that, during the last 2 
years of the veteran's life, she noticed that he became 
increasingly forgetful.

The appellant has alleged that the veteran's mental acuity 
was affected by dementia to the degree that he lacked 
testamentary capacity on August 29, 2001, when he signed the 
designation of beneficiary form.  However, D. D. F., MD, a 
private specialist in internal medicine who was the veteran's 
treating physician, reported in November 2001, "It is my 
opinion based on a ten year relationship as [the veteran's] 
primary care physician that, despite short term memory 
deficits consistent with early Alzheimer's, [he] remained 
emotionally and mentally competent enough on August 29, 2001, 
to make his own decisions regarding beneficiaries."

On August 27, 2001, the veteran was evaluated by a physician 
for admission to Friendship Village of Columbus, Ohio, a 
facility which has an assisted living unit and a nursing home 
unit.  The pertinent diagnosis at that time was Alzheimer's 
dementia, stage I.  After the veteran had executed a will, a 
durable power of attorney, and a life insurance designation 
of beneficiary, he became a resident of the assisted living 
unit of Friendship Village.  In addition to early dementia, 
he suffered from cardiomyopathy with a history of congestive 
heart failure, non-Hodgkin's lymphoma, and diabetes mellitus.  
Medical records reveal that, on September 12, 2001, he was 
noted to be mildly confused.  On September 24, 2001, he was 
admitted to a private hospital for evaluation of edema and 
increasing fluid retention.  On October 4, 2001, he was 
discharged from the hospital and transferred to the 
Friendship Village nursing home unit, where it was noted that 
it was difficult to communicate with him due to his 
confusion.  The veteran died on October [redacted], 2001, at 
Friendship Village.  His death certificate listed the 
immediate cause of death as cardiopulmonary arrest due to or 
as a consequence of lymphoma.

In statements to the ROIC and in hearing testimony, the 
appellant questioned the motivation of S. A. B. in accepting 
appointments by the veteran as his attorney-in-fact and 
executrix.  The appellant stated her opinion that it was 
suspicious that 
S. A. B.'s husband was an Alzheimer's patient and that the 
veteran had left the bulk of his estate to the Alzheimer's 
Association.  She also stated that the veteran and his 
brother were not close and, in fact, had had a confrontation 
at one time, and she questioned why the veteran would 
designate his brother as the beneficiary of his life 
insurance.  However, the Board notes, the appellant also 
testified that no physician or medical personnel had, to her 
knowledge, found the veteran incompetent on August 29, 2001, 
to execute a designation of beneficiary for his life 
insurance.

Upon careful consideration of all of the evidence of record, 
the Board first notes that the veteran had the statutory 
right to change the beneficiary of his life insurance without 
the appellant's consent.  The Board further finds that the 
preponderance of the evidence demonstrates that, on August 
29, 2001, the veteran had early stage dementia which was not 
yet of such severity as to deprive him of testamentary 
capacity to effectively designate a life insurance 
beneficiary.  While the statements of the appellant's 
husband, sister-in-law, and friend show that, a few day 
before August 29, 2001, the veteran had short term memory 
loss, which raises some doubt about his testamentary 
capacity, a controlling regulation provides that  any 
reasonable doubt is to be resolved in favor of testamentary 
capacity.  See 38 C.F.R. § 3.355(c) (2001).  The veteran's 
treating physician for the last 10 years of his life has 
clearly opined that, on August 29, 2001, the veteran retained 
testamentary capacity, and the Board notes that the appellant 
has not submitted any contrary medical opinion.  The 
regulation also provides that the person making a change of 
beneficiary must reasonably comprehend the nature and 
significance of his act and be uninfluenced by any material 
delusion as to the property or persons involved.  The Board 
notes that there is absolutely no evidence that the veteran 
had any material delusion on August 29, 2001, as to the 
property or persons involved in his decision to designate a 
life insurance beneficiary.  The Board also notes that there 
is no credible or convincing evidence that the veteran did 
not reasonably comprehend the nature and significance of his 
act in designating a new beneficiary.  Resolving any doubt in 
this case in favor of the veteran's testamentary capacity, 
the Board concludes that there is no basis in law to find the 
appellant entitled to the proceeds of the veteran's National 
Service Life Insurance policy and that her claim for that 
benefit must be denied.  38 U.S.C.A. § 1917(a) (West 1991); 
38 C.F.R. § 3.355 (2001).


ORDER

Entitlement by the appellant to proceeds of National Service 
Life Insurance policy [redacted] is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

